COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued by teleconference


WILLIAM EARL PETTEWAY
                                           MEMORANDUM OPINION * BY
v.   Record No. 1679-00-2                   JUDGE LARRY G. ELDER
                                                JUNE 19, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge

           Patricia P. Nagel, Assistant Public Defender
           (Gregory W. Franklin, Assistant Public
           Defender; Office of the Public Defender, on
           brief), for appellant.

           Thomas M. McKenna, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     William Earl Petteway (appellant) appeals from his bench

trial conviction for grand larceny.    On appeal, he contends the

circumstantial evidence was insufficient to prove both that any

money was stolen and, even if it was, that he was the criminal

agent.   We hold the evidence, although circumstantial, excludes

all reasonable hypotheses of appellant's innocence, and we

affirm his conviction.

     A conviction for grand larceny requires proof of a taking,

not from the person of another, of goods having a value of $200


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
or more.   Code § 18.2-95(ii); see Commonwealth v. Taylor, 256
Va. 514, 518, 506 S.E.2d 312, 314 (1998).    On appeal, we examine

the evidence in the light most favorable to the Commonwealth,

granting to its evidence all reasonable inferences fairly

deducible therefrom.     Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    The credibility of a witness,

the weight accorded the testimony, and the inferences to be

drawn from proven facts are matters solely for the fact finder's

determination.     Long v. Commonwealth, 8 Va. App. 194, 199, 379
S.E.2d 473, 476 (1989).

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."    Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d
864, 876 (1983).    "[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27,

29 (1993).

     We hold first that appellant failed to preserve for appeal

his argument that the evidence was insufficient to prove that

Bowles had any money or that the money was stolen rather than

lost or mislaid.    Rule 5A:18 provides that "[n]o ruling of the

trial court . . . will be considered as a basis for reversal

unless the objection was stated with the grounds therefor at the

                                 - 2 -
time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice."   Under this

rule, a motion to strike the evidence offered to prove one

element of an offense is insufficient to preserve for appeal a

challenge to another element of that same offense.    Redman v.

Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269, 272 (1997).

Here, appellant's motion to strike covered only the sufficiency

of the evidence to prove that appellant, rather than someone

else, took the money from the victim's purse during the period

of approximately four hours in which it was unattended.

Appellant never argued to the trial court that the evidence was

insufficient to prove the victim received the money, and he

never contended the evidence indicated the money was lost or

mislaid rather than stolen.

     Nor does the ends of justice exception require us to

consider these arguments on appeal.    To invoke the ends of

justice exception, an appellant must show "that he or she was

convicted for conduct that was not a criminal offense[,] or the

record must affirmatively prove that an element of the offense

did not occur."   Id. at 221-22, 487 S.E.2d at 272-73.    Here, the

evidence, viewed in the light most favorable to the

Commonwealth, established that Bowles received in a bank

envelope money for the sale of her car and that she had the

money and the bank envelope in her possession at 3:15 p.m. when

she placed the money in her wallet and the envelope in the

                               - 3 -
trash.   The mere fact that she later questioned whether she may

accidentally have thrown the money away with the envelope does

not prove she may have mislaid it; she checked the only two

places she could have put the money and found the money in

neither of those two places.   The only reasonable conclusion

flowing from this evidence was that the money was stolen rather

than lost or mislaid.

     Appellant properly preserved for appeal his challenge to

the sufficiency of the evidence to prove he was the criminal

agent, but we conclude the circumstantial evidence was, in fact,

sufficient to prove his criminal agency.   If the trial court

believed the testimony of Bowles, which it was entitled to do,

appellant was the only person who had both access to the money

and an opportunity to steal it without being observed.

     Bowles placed the money in her purse at 3:15 p.m. and found

it missing a little over four hours later when she was preparing

to pay appellant for his work.    In the interim, only Steve Husky

and appellant were in her house.    The house had an alarm on the

closed front door, and Bowles testified she would have heard the

alarm if anyone else had entered during that time.   None of the

windows in the house were open that day.   Because Bowles was

with Husky the entire time he was in the house, she knew he did

not take the money and that it was still in her purse when Husky

departed.



                                 - 4 -
     When appellant subsequently arrived to clean Bowles'

upholstery, she left him alone on the first floor of her house

for over an hour while she worked in her second-floor office.

In cleaning the upholstery, appellant used water from Bowles'

kitchen sink and, in order to get to the sink, appellant had to

pass the open door to Bowles' bedroom, where the purse

containing the $2,300 was located.     Thus, appellant was the only

person with both the means and opportunity to steal the money,

and the only reasonable hypothesis flowing from the

circumstantial evidence is that the money was stolen and he was

the criminal agent.

     Appellant argues on brief that evidence that another

person's torn blank checks were found in Bowles' kitchen trash

can was not relevant to whether appellant took Bowles' money and

was not sufficient evidence to support his conviction.    We note

that appellant registered no relevance objection in the trial

court to the admission into evidence of the checks or related

testimony.   We also note that the presence of the torn checks in

Bowles' kitchen trash can was relevant to corroborate Bowles'

testimony that appellant moved from the living room to the

kitchen and, therefore, had an opportunity to enter her bedroom

to take the money from her purse.    Although this evidence was

not relevant to prove appellant's propensity to steal from

customers of the cleaning service, see Jennings v. Commonwealth,

20 Va. App. 9, 18-19, 454 S.E.2d 752, 756-57 (1995), appellant

                               - 5 -
did not ask that the evidence be admitted for a limited purpose,

see Crider v. Commonwealth, 206 Va. 574, 578, 145 S.E.2d 222,

225 (1965) (holding that failure to request that admission be

limited to particular purpose constitutes waiver of objection).

Further, no evidence indicates that the trial court--which is

presumed to know the law, see Yarborough v. Commonwealth, 217
Va. 971, 978, 234 S.E.2d 286, 291 (1977), and to disregard

prejudicial or inadmissible evidence, see Hall v. Commonwealth,

14 Va. App. 892, 902, 421 S.E.2d 455, 462 (1992) (en banc)

--considered it for an improper purpose, and the remaining

evidence was sufficient to support appellant's conviction.

     For these reasons, we affirm appellant's grand larceny

conviction.

                                                        Affirmed.




                              - 6 -